IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1152
                                  Filed April 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUCAS D. LANKFORD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Thomas J. Bice,

Judge.



      A defendant appeals his sentences. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia A. Reynolds,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                         2


VOGEL, Judge.

       Lucas Lankford appeals his sentences following his guilty pleas to two

counts of sexual abuse in the second degree, in violation of Iowa Code section

709.3(1)(b) and (2) (2015); one count of incest, in violation of Iowa Code section

726.2; and one count of sexual exploitation of a minor, in violation of Iowa Code

section 728.12(1). Lankford claims the district court abused its discretion by

failing to give proper consideration to factors other than the nature of the

offenses.

       Following his guilty pleas, Lankford was sentenced to two twenty-five-year

terms of imprisonment on the sexual abuse counts, with each carrying a seventy

percent mandatory minimum; a five-year term of imprisonment on the incest

count; and a ten-year term of imprisonment on the sexual exploitation count, all

to run consecutively for a total term of incarceration of sixty-five years with a

mandatory minimum of thirty-five years. In pronouncing sentence, the district

court stated:

       Mr. Lankford, before I pass sentence, I want to reflect on this a
       moment. From my perspective, this is one of the most disgusting,
       repulsive, repugnant, most sickening cases I have ever seen in my
       life. The very nature of the crime warrants consecutive sentences
       from this court’s perspective, and that’s why I’m going to join in the
       plea agreement. You took advantage of your own daughter, who
       was a child, and I can only pray for her benefit that the harm and
       the scars that you have left emotionally and psychologically upon
       your own daughter heal and that she is able to move forward in her
       life in a meaningful, loving manner. Unbelievable. To take
       advantage of such innocence is unexplainable. Furthermore, and
       lastly, as the County Attorney alluded to, and this court strongly
       agrees with, people like you cannot be in our community. We need
       to protect our children from the likes of you. Disgusting. Sickening.
       It’s going to take me a while to get over this case. If ever. And I
       think about your daughter and your family. I just hope you get
       some treatment. Get in some programming. Move forward as best
                                       3


      you can with your life. You’ve got a long stretch ahead of you.
      Enough said.

Following prompting from counsel regarding the consecutive sentences, the court

added:

      Well, I think I did; and I’ll reinforce it. And given the repetitive
      course of conduct here and the exploitation of this minor daughter
      at such a tender age, this court believes that consecutive
      sentences are appropriate. Furthermore, it is a part of the plea
      agreement to which the parties have agreed and have made same
      a part of this formal record.

      When a sentence falls within statutory limits, the sentence is reviewed for

abuse of discretion.   State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015).        A

sentencing court abuses its discretion when the sentencing decision is based on

grounds that are clearly untenable or unreasonable.      State v. Formaro, 638
N.W.2d 720, 724 (Iowa 2002).

      In applying the abuse of discretion standard to sentencing
      decisions, it is important to consider the societal goals of
      sentencing criminal offenders, which focus on rehabilitation of the
      offender and the protection of the community from further offenses.
      Iowa Code § 901.5 (2001). It is equally important to consider the
      host of factors that weigh in on the often arduous task of sentencing
      a criminal offender, including the nature of the offense, the
      attending circumstances, the age, character and propensity of the
      offender, and the chances of reform.

Id. at 724–25.

      The record reflects the district court properly considered the relevant

factors in fashioning Lankford’s sentences. The district court understandably

placed particular emphasis on the nature of Lankford’s offenses and how that

nature reflected on Lankford’s particular characteristics.       The court also

discussed community safety concerns and Lankford’s prospects for treatment

and rehabilitation in prison. We see nothing in the record that suggests the
                                         4


court’s decision was based on clearly untenable or unreasonable grounds. In

addition, the sentences entered were part of a plea agreement in which Lankford

benefitted by avoiding federal prosecution for a related offense. Accordingly, we

conclude the district court did not abuse its discretion in sentencing Lankford.

       Therefore, we affirm Lankford’s sentences.

       AFFIRMED.